Name: Commission Regulation (EEC) No 2298/81 of 10 August 1981 amending Regulations (EEC) No 2226/78 and (EEC) No 980/81 as regards the beef products which may be taken into intervention in certain Member States, and their coefficients
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 225/8 Official Journal of the European Communities 11 . 8 . 81 COMMISSION REGULATION (EEC) No 2298/81 of 10 August 1981 amending Regulations (EEC) No 2226/78 and (EEC) No 980/81 as regards the beef products which may be taken into intervention in certain Member States , and their coefficients Community ; whereas application of these criteria in the present situation on the beef market at the start of the period for the marketing of grass feed cattle indi ­ cates that 'Ochsen A' should be included temporarily in the list of products which may be taken into inter ­ vention in the Federal Republic of Germany in order to cope with the substantial seasonal supplies of this category of animal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, Whereas the coefficients referred to in Article 6 ( 1 ) of Regulation (EEC) No 805/68 were fixed by Commis ­ sion Regulation (EEC) No 2226/78 (2), as last amended by Regulation (EEC) No 979/8 1 (3 ) ; whereas it appears advisable to amend certain of those coeffi ­ cients ; whereas this entails altering certain of the intervention purchase prices for beef valid with effect from 6 April 1981 and fixed by Commission Regula ­ tion (EEC) No 980/81 (4) ; Whereas, in accordance with Council Regulation (EEC) No 1302/73 (5), as last amended by Regulation (EEC) No 427/77 (6), the qualities and cuts of the products to be bought in by the intervention agencies must be determined taking into account, on the one hand, the need to give effective support to the market and to maintain the balance between the market concerned and that in competing animal products and, on the other hand, the financial burden on the HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2226/78 is replaced by Annex I to this Regulation . Article 2 The Annex to Regulation (EEC) No 980/81 is replaced by Annex II to this Regulation . Article 3 This Regulation shall enter into force on 17 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 24. (2 ) OJ No L 261 , 26 . 9 . 1978 , p . 5. (3) OJ No L 99, 10 . 4. 1981 , p . 22 . (&lt;) OJ No L 99, 10 . 4. 1981 , p . 25 . ( ») OJ No L 132, 19 . 5 . 1973, p . 3 . (') OJ No L 61 , 5 . 3 . 1977, p . 16 . 11 . 8 . 81 Official Journal of the European Communities No L 225/9 BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I DEUTSCHLAND Bullen A 1,08 Ochsen A 1 ,03 BELGIQUE/BELGIÃ  Boeufs 55% / Ossen 55% 1,03 Taureaux 55 % / Stieren 55 % 1,02 DANMARK Stude I 0,92 Tyre P 0,94 Ungtyre I 0,98 FRANCE BÃ ufs U 1,23 BÃ ufs R 1,11 BÃ ufs O 0,99 Jeunes bovins U 1,19 Jeunes bovins R 1,10 Jeunes bovins O 0,99 IRELAND Steers 1 0,92 Steers 2 0,90 ITALIA Vitelloni 1 1,25 Vitelloni 2 1,10 LUXEMBOURG BÃ ufs, taureaux extra 1,04 NEDERLAND Stieren, le kwaliteit 1,09 UNITED KINGDOM A. Great Britain Steers M 0,95 Steers H 0,94 B. Northern Ireland Steers L/M 0,93 Steers L/H 0,93 Steers T 0,91 No L 225/ 10 Official Journal of the European Communities 11 . 8 . 81 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II  ALLEGA TO II  BIJLAGE II OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ¬Ã ³Ã ¿Ã Ã ±Ã  Ã Ã µ ECU Ã ¬Ã ½Ã ± 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã ¶pio Maksimum Obere Grenze 'Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã ¶pio Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen DEUTSCHLAND Ganze oder halbe TierkÃ ¶rper und quartiers compenses ", stammend von : Bullen A 288,338 294,361 Ochsen 282,692 288,715 BELGIQUE/BELGIE  Carcasses, demi-carcasses et quartiers compenses, provenant des :  Hele dieren, halve dieren en  compensated quarters " afkomstig van : BÃ ufs 55 % / Ossen 55 % 272,070 291,678 Taureaux 55 % / Stieren 55 % 268,393 288,002 , quartiers compenses " af : DANMARK  Hele og halve kroppe samt, Stude I Type P Ungtyre I 261,391 265,179 267,074 270,862 278,438 282,227 FRANCE  Carcasses, demi-carcasses et quartiers compenses, provenant des : BÃ ufs U 314,915 329,928 BÃ ufs R 293,231 308,244 BÃ ufs O 275,551 290,563 Jeunes bovins U 296,734 308,411 Jeunes bovins R 283,390 295,067 Jeunes bovins O 263,374 275,051 IRELAND  Carcases, half-carcases and compensated quarters, from : Steers 1 257,450 262,558 Steers 2 249,408 254,516 ITALIA  Carcasse, mezzerie e quarti compensati provenienti dai : Vitelloni 1 326,813 334,963 Vitelloni 2 308,884 317,034 11 . 8 . 81 Official Journal of the European Communities No L 225/ 11 Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã ¶pio Maksimum Obere Grenze 'Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã ¶pio Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen LUXEMBOURG  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs , taureaux extra 281,628 288,981 NEDERLAND  Hele dieren, halve dieren en  compensated quarters " afkomstig van : Stieren, le kwaliteit 278,333 287,220 UNITED KINGDOM A. Great Britain  Carcases, half-carcases and compensated quarters, from : Steers M Steers H 267,888 265,043 271,605 268,760 B. Northern Ireland  Carcases, half-carcases and compensated quarters, from : Steers L/M 262,182 265,899 Steers L/H 257,381 261,099 Steers T 258,900 262,618